Citation Nr: 1135963	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to increased rating for sarcoidosis, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	John March, Veterans' Disability Advocate



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran did not report to a hearing before an Acting Veterans Law Judge scheduled for June 15, 2011. 

FINDINGS OF FACT

1.  Residuals of sarcoidosis are not shown to include pulmonary involvement requiring the use of systemic high dose (therapeutic) corticosteroids for control. 

2.  The most recent pulmonary function testing values were FEV-1 of 56 percent predicted, an FEV-1/FVC of 85 percent predicted, and a DLCO of 76 percent predicted.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for sarcoidosis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes (DCs) 6600, 6846 (2010).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letters dated in November 2006 and April 2009 that informed the appellant of the information and evidence necessary to prevail in his claim.  The April 2009 letter provided the Veteran with relevant rating criteria, and was followed by readjudication in a January 2011 supplemental statement of the case.     

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained and the Veteran was afforded VA examinations in May 2008 and February 2009 that provided sufficient clinical findings to determine the proper rating for the service connected sarcoidosis.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

A rating in excess of 30 percent for sarcoidosis is warranted for sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids.  Alternatively, active disease or residuals may be rated as chronic bronchitis (DC 6600) and extra-pulmonary involvement under the specific body system involved. 38 C.F.R. § 4.97, DC 6846. 

Diagnostic Code 6600 provides for a rating in excess of 30 percent for chronic bronchitis when pulmonary function testing shows Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent predicted.   If maximum exercise capacity test results are of record, a rating in excess of 30 percent shall be assigned if oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.96(d)(i). 

Summarizing the pertinent facts with the legal criteria above in mind, X-rays during service showed sarcoidosis, and an October 1982 rating decision granted service connection for sarcoidosis at a disability rating of 30 percent.  This rating has been continued until the present time.  

The medical evidence of record includes VA outpatient treatment reports dated through 2009 that reflect the use of inhalers for treatment of respiratory symptoms, to include "persistent shortness of breath" as described on a January 30, 2007, VA outpatient treatment report.  At the aforementioned VA examination in May 2008, the Veteran reported that he was not taking any medications for his sarcoidosis but did describe a daily burning sensation in his chest that comes and goes.  He also described shortness of breath when walking a couple of blocks and coughing up white sputum.  Objective findings included an oxygen saturation of 98 percent.  The examination of the lungs showed no dullness and the breath sounds were normal without any wheezing, crepitation, or rhonchi.  A chest x-ray showed findings consistent with mild chronic bronchitis and mild chronic obstructive pulmonary disease.  Also shown was subpulmonic pleural effusion.  After consultation with the radiologist, it was concluded that the radiographic findings were most likely due to pleural thickening, which was said to not be considered sarcoidosis.  

Pulmonary function testing showed FEV1 to 55 percent predicted pre-bronchodilation and 56 percent post bronchodilation; FEV1/FVC to 85 percent predicted pre-bronchodilation and 82 percent post bronchodilation; and DLCO to 76 percent.  (Post bronchodilation results are used for rating pulmonary disabilities listed under 38 C.F.R. § 4.97 unless the post-bronchodilation results are poorer than the pre-bronchodilation results, in which case the pre-bronchodilation results are used for rating.  38 C.F.R. § 4.96(d)(4)(5)).  The interpretation after the pulmonary function testing was that there was a moderate obstructive lung defect and mild decrease in diffusing capacity.  The diagnoses following the examination were chronic obstructive lung disease, chronic bronchitis, and residuals of sarcoidosis with moderate restrictive lung disease. 

At the February 2009 VA examination, the Veteran reported shortness of breath with minimal exertion, even talking on the phone.  He also described minimal chronic cough but no flare-ups of sarcoidosis or hospitalizations.  The Veteran also complained about weakness, fatigue, and burning pain in his chest.  It was indicated the Veteran was not on any medication for his sarcoidosis.  The examiner found that the Veteran was able to perform sedentary and physical labor despite the sarcoidosis, and that this condition was clinically stable and resulted in no functional impairment.  The pulmonary examination was normal.  

As the Veteran's sarcoidosis does not currently require any medication, much less systemic high dose corticosteroids, a rating in excess of 30 percent cannot be assigned under the criteria listed at DC 6846 as set forth above.  As for application of the criteria for bronchitis, the appropriate application of the pulmonary function testing (there being no maximum exercise capacity results) findings from May 2008 do not show FEV-1, FEV-1/FVC, or DLCO (SB) to 40 to 55 percent of any of their predicted values.  As such, a rating cannot be assigned under DC 6600 for bronchitis.  A review of the other potentially applicable diagnostic codes does not reveal a provision which would warrant increased compensation. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluation is not inadequate.  As indicated, a rating in excess of that currently assigned is provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the 30 percent rating currently assigned.  In this regard, the examiner concluded at the February 2009 VA examination that the sarcoidosis does not result in any functional impairment.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to his service connected sarcoidosis than was demonstrated by the evidence cited above, and the Board fully respects the Veteran's sincere assertions in this case and finds no reason to find them to not be credible.  Such is also the case for the statements submitted on behalf of the Veteran from his mom and friend in December 2010.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  See Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claim for an increased rating for sarcoidosis must be denied.  Gilbert, 1 Vet. App. at 49.   



							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 30 percent for sarcoidosis is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


